DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 3, 6, 10, 15, 18, 20 – 21, 24, 26, 39, 41, 44 – 45, 57, 59 – 62 and the newly added claims 63 – 70 are pending in the instant application.
Response to Applicant’s Remarks/ Amendments
Applicant’s amendments and remarks filed on September 3, 2021 have been entered.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1, 6, 18, 24 and 59 as being anticipated by the English (machine) translation of  Japanese Patent Publication 2009286780 A (Takashi) is hereby withdrawn in view of Applicant’s amendment to delete the scope, wherein the variable R5 is 
    PNG
    media_image1.png
    82
    213
    media_image1.png
    Greyscale
, in the instant claims.
Regarding the rejection under 35 U.S.C. 103 of the instant claims 1 – 2, 6, 10, 15, 18, 21, 24, 57, 59 and 61 – 62 as being unpatentable over the English (machine) translation of Japanese Patent Publication 2009286780 A (Takashi) in view of the publication: De Waelheyns et al., The Journal of Antibiotics (2015) 68, pp. 666-673, Applicant’s remarks have been considered and are addressed below:
	Initially (see, page 16 of the remarks), Applicants state that the instant claim 1 has been amended to limit the scope of R5 such that:

    PNG
    media_image2.png
    376
    815
    media_image2.png
    Greyscale

On page 17, Applicant also states that Takashi does not disclose any compounds where the phenyl ring is directly attached to the imidazolium ring. Waelheyns teaches the compound P88-B11 (containing an unsubstituted phenyl ring on the imidazolium core) has an inhibitory effect on the ATPase activity of ecSecA. Waelheyns does not teach or suggest that attaching the phenyl ring directly on the imidazolium core, or that substituted phenyl substituents will provide compounds with improved antibacterial properties, such as strong potency against antibiotic resistant bacterial strains and biofilms. Applicant further recites (see, page 17 of the remarks) the MPEP §2143 section and KSR Int’l Co. v. Teleflex Inc. to identify and support a conclusion of obviousness under 35 USC 103. Applicants also stated (see, pages 17-18 of the remarks) that in view of Takeda Chemical Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) and Procter & Gamble Co. v. Teva Pharmaceuticals USA, Inc., the Examiner has provided no reason that would have lead one of ordinary skill in the art to modify compound (I-9) of Takashi in a particular manner to arrive at the compounds of amended claim 1. Thus, Applicant concludes (see, page 18, paragraph 3) that Takashi does not teach that the specific compound of Formula (I-9) has antibacterial properties and that neither Takashi nor Waelheyns disclose any data to suggest that any of its compounds, let alone the particular compounds encompassed by amended claim 1 would possess antibacterial or anti-fungal activity.
2–, between the two rings). While Takashi states that “Non-patent Documents 1 to 3 describe that a part of a compound contained in a 1,2,3-substituted imidazolium salt represented by the following formula (I) which is an active ingredient of the present invention is useful as a medical antibacterial agent, Takashi also suggests (see, paragraph [0023]) that the compounds of formula (I) are useful as an active ingredient of agricultural and horticultural fungicides … (and) also effective for controlling soil diseases caused by plant pathogens such as Fusarium bacteria and pythium bacteria. Further, Waelheyns also teaches (see, Introduction: page 666, paragraphs 1-2):
	“The fight against bacterial infections is a major concern in modern medicine due to the rapid rise of antibiotic-resistant bacteria … The development of drug resistance is a natural phenomenon as bacteria has a short life cycle and the ability to adapt quickly to changes in the environment … As resistance has developed against all the currently available antibiotics, there is an urgent need for new antibacterial drugs” (emphasis added).
Waelheyns also shows (see, Supplemental Information: Figure S3 (D)) that the compound P88-B11 has demonstrated effective antibacterial activity against E. coli, S. aureus, and P. aeruginosa. The MIC values of compound P88-B11 is presented below:

    PNG
    media_image3.png
    161
    250
    media_image3.png
    Greyscale

Thus, Waelheyns provides evidence that there was a constant pharmaceutical need to develop new antibacterial drugs that are more effective against antibiotic-resistant bacteria and that 
	On pages 19-20 of the remarks, Applicant presents data (see, Tables 1, 1A and 1B) that compound AB-3-113 (compound 2) shows strong potency the methicillin-resistant strains MRSA-2 and MRSE 35984, against the vancomycin-resistant strain VRE 700221 and strong antibacterial activity against a number of other isolates of Staphylococcus aureus. Applicant also asserts (see, Tables 2, 2A, 2B, and 4) that the compound is highly effective for the eradication of several biofilms and possesses anti-fungal activity, which is unexpected in view of Takashi and Waelheyns. However, Takashi suggests (see, paragraph [0023]) that the compound of formula (I) is useful as an active ingredient of agricultural and horticultural fungicides. Further, Takashi also teaches (see, Test Examples 1 and 5) that the compound I-9 is very effective in the spore germination inhibition test as well as preventing Wheat red rust fungus. Further, Applicant has failed to provide any data to conclude that the compounds in the amended instant claims would obtain/ possess superior unexpected antibacterial and antifungal properties compared to the combined teachings as set forth by Takashi and Waelheyns. Therefore, Applicant’s remarks are not found to be persuasive and the rejection is hereby maintained. The rejection has only been amended to address the newly added claims 69 – 70.
The newly added claim 63 is drawn towards the group of compounds as recited in the instant claim.
5 is 
    PNG
    media_image4.png
    79
    154
    media_image4.png
    Greyscale
.
	The newly added claim 65 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is 
    PNG
    media_image5.png
    77
    152
    media_image5.png
    Greyscale
.
	The newly added claim 66 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is 
    PNG
    media_image6.png
    79
    158
    media_image6.png
    Greyscale
.
	The newly added claim 67 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is 
    PNG
    media_image7.png
    84
    143
    media_image7.png
    Greyscale
.
	The newly added claim 68 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is 
    PNG
    media_image8.png
    79
    169
    media_image8.png
    Greyscale
.
	The newly added claim 69 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R2 is an optionally substituted C16 alkyl.
2 is unsubstituted C16 alkyl.
	Since the instant claims 63 – 68 do not read upon the scope of Compound of Example 2 (Compound AB-3-113), said claims are hereby withdrawn from further consideration as being drawn towards non-elected species. The instant claims 69 – 70 read upon the scope of Compound of Example 2 (Compound AB-3-113) and are hereby examined on the merits.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claim 1 – 2, 6, 10, 15, 18, 21, 24, 57, 59, 61 – 62 and 69 – 70 are rejected under 35 U.S.C. 103 as being unpatentable over the English (machine) translation of Japanese Patent Publication 2009286780 A (Takashi) in view of the publication: De Waelheyns et al., The Journal of Antibiotics (2015) 68, pp. 666-673 (Waelheyns).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Takashi teaches (see, Table 1, page 18) the compound I-9 as an agricultural fungicide or antibacterial agent as presented below:

    PNG
    media_image9.png
    246
    1014
    media_image9.png
    Greyscale

	wherein (in the compound of instant Formula (I’)):
R1 is C1 alkyl;
R2 is  unsubstituted C16 alkyl;
R5 is
			
    PNG
    media_image1.png
    82
    213
    media_image1.png
    Greyscale
; and
R3 is –ORa2, wherein further, Ra2 is C1 alkyl; and
b1 is 0; or alternatively, b1 is 1 or 2,
wherein each R4’ is hydrogen.

	The instant claim 24 is drawn towards a pharmaceutical composition comprising a compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer, and optionally a pharmaceutically acceptable excipient. Takashi teaches (see, paragraphs [0019]-[0021] and [0032]) a process for preparing said compound as shown below:

    PNG
    media_image10.png
    212
    727
    media_image10.png
    Greyscale

Takashi discloses that said compound can be prepared by reacting a compound of formula (IV) with a compound of formula (V) in the presence of a solvent such as 1,2-dichloroethane, 1,1,2,2-tetrachloroethane, ethyl formate, methyl acetate, ethyl acetate, ethyl propionate, benzene, toluene, xylene, acetonitrile, N,N-dimethylformamide, and N,N-dimethylacetamide; or mixtures thereof.

Ascertaining the differences between the prior art and the claims at issue.
	The instant claim 2 is drawn towards the compound of claim 1, wherein the compound is of Formula (I):

    PNG
    media_image11.png
    186
    330
    media_image11.png
    Greyscale

	The instant claim 10 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is of formula

    PNG
    media_image12.png
    73
    167
    media_image12.png
    Greyscale
; a is 1 or 2; and each instance of R3B is independently halogen, –CN, –SCN, –NO2, –N3, optionally substituted alkyl, optionally substituted acyl, optionally substituted alkenyl, optionally substituted alkynyl, –ORa1, –N(Rb1)2, or –SRa1.
	The instant claim 15 is drawn towards the compound of claim 2, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein at least one instance of R3B is halogen or –ORa1, wherein Ra1 is optionally substituted C1-C6 alkyl or optionally substituted aryl.
	The instant claim 57 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is of formula

    PNG
    media_image12.png
    73
    167
    media_image12.png
    Greyscale
; and at least one instance of R3B is –Br, –Cl, –F, -OMe, –NO2, –CF3, –OPh, or –OCF3.
	The instant claim 61 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is of formula

    PNG
    media_image12.png
    73
    167
    media_image12.png
    Greyscale
; at least one instance of R3B is halogen, optionally substituted alkyl, optionally substituted acyl, optionally substituted alkenyl, optionally substituted alkynyl, –ORa1, –N(Rb1)2, –CN or –NO2; each instance of Ra1 is independently hydrogen, optionally substituted acyl, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, or optionally substituted aryl, and each instance of Rb1 is independently hydrogen, optionally substituted acyl, optionally substituted alkyl, optionally substituted alkenyl, or optionally substituted alkynyl.
	The instant claim 62 is drawn towards the compound of claim 1, or a pharmaceutically acceptable salt, solvate, hydrate, tautomer, or stereoisomer thereof, wherein R5 is
    PNG
    media_image13.png
    104
    211
    media_image13.png
    Greyscale
.
	Takashi teaches the compound of instant Formula (I), in-part, wherein:
R1 is C1 alkyl;
R2 is C16 alkyl; and
a is 1;
R3B is –ORa1, wherein further, Ra1 is C1 alkyl;
b is 0; or alternatively, b is 1 or 2,
wherein each R4 is hydrogen.

Takashi does not explicitly teach the compound, wherein the phenyl ring is directly bonded to the imidazolium ring (absence of methylene chain, –CH2–, between the two rings), as elected by the applicants and recited in the instant claims 1 – 2, 10, 57 and 61 – 62. The compound as taught by Takashi and the compound as elected by the applicants are considered homologous compounds.


Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	Waelheyns teaches (see, Supplemental Information: Figure S3) a compound P88-B11 as presented below: 

    PNG
    media_image14.png
    116
    722
    media_image14.png
    Greyscale

Waelheyns discloses that a compound, wherein (in view of the instant variable R5) the phenyl ring is directly bonded to the imidazolium ring, has been shown to be useful as an antibacterial inhibitor. While Waelheyns does not disclose a compound for the entire scope of the compound of instant Formula (I) and (I’), it teaches the compound P88-B11, which is a structural analog of the compound I-9 as taught by Takashi. A person having ordinary skill in the art would have been motivated to perform routine experimentation and combine the teachings of Takashi and Waelheyns to prepare other analogous compounds in order to enhance the antibacterial properties of said compound. Therefore, Japanese Patent Publication 2009286780 A (Takashi) and the publication by De Waelheyns et al. render the instant claims 1 – 2, 6, 10, 15, 18, 21, 24, 57, 59, 61 – 62 and 69 – 70 prima facie obvious.

Conclusion
Claims 1 – 2, 6, 10, 15, 18, 21, 24, 57, 59, 61 – 62 and 69 – 70 are rejected.
Claims 3, 20, 26, 39, 41, 44 – 45, 60 and 63 – 68 are withdrawn.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Sagar Patel/Examiner, Art Unit 1626                           

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626